Peradotto, J. (dissenting).
I respectfully dissent because I agree with defendant that Supreme Court erred in denying its motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7). Plaintiff commenced this action seeking, inter alia, a declaration that defendant is “obligated to perform its obligation under the [homeowners’ insurance p]olicy” that it issued to plaintiff. According to plaintiff, defendant was obligated to provide coverage with respect to the reconstruction of plaintiffs residence, which was destroyed by fire. The loss settlement provision of the policy states that defendant will pay the cost to repair or replace an insured building, “but not more than the least of the following amounts: (1) [t]he limit of liability under [the] policy that applies to the building; (2) [t]he replacement cost of that part of the building damaged with material of like kind and quality and for like use; or (3) [t]he necessary amount actually spent to repair or replace the damaged building.” That provision further states that defendant “will pay no more than the actual cash value of the damage until actual repair or replacement is complete” (emphasis added). Another provision in the policy states that “[n]o action can be brought against [defendant] unless there has been full compliance with all of the terms under [the Conditions] Section ... of [the] policy and the action is started within two years after the date of loss” (emphasis added).
“A declaratory judgment action is appropriate only when there is a substantial legal controversy between the parties that may be resolved by a declaration of the parties’ legal rights” *1488(Rice v Cayuga-Onondaga Healthcare Plan, 190 AD2d 330, 333 [1993]). Here, it is undisputed that plaintiff has not completed the repair or reconstruction of his residence, and thus the policy’s replacement cost coverage has not yet been triggered. “Replacement cost coverage inherently requires a replacement (a substitute structure for the insured) and costs (expenses incurred by the insured in obtaining the replacement); without them, the replacement cost provision becomes a mere wager” (Harrington v Amica Mut. Ins. Co., 223 AD2d 222, 228 [1996], lv denied 89 NY2d 808 [1997]). Thus, in my view, the issue whether defendant has failed or refused to perform its obligations under the replacement cost provision of the policy is not ripe for our review, and it would be “merely advisory” to grant the declaratory relief sought by plaintiff (New York Pub. Interest Research Group v Carey, 42 NY2d 527, 531 [1977]; see generally Matter of Town of Riverhead v Central Pine Barrens Joint Planning & Policy Commn., 71 AD3d 679, 680-681 [2010]).
I further conclude that the second cause of action, for defendant’s bad faith in refusing to waive the two-year contractual limitations period, “should have been dismissed because [plaintiff does] not' allege conduct by defendant constituting the requisite ‘gross disregard of the insured’s interests’ necessary to support such [a] cause[ ] of action” (Cooper v New York Cent. Mut. Fire Ins. Co., 72 AD3d 1556, 1557 [2010]). I would therefore reverse the order, grant defendant’s motion and dismiss the complaint. Present—Smith, J.P., Peradotto, Carni, Lindley and Sconiers, JJ.